           Case 1:19-cr-10335-DJC Document 119 Filed 11/05/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


     UNITED STATES OF AMERICA

     v.

     TANMAYA KABRA,                                      Criminal Action No. 1:19-cr-10335-DJC

               Defendant.




          ASSENTED-TO MOTION FOR LEAVE TO WITHDRAW APPEARANCE


          Pursuant to Local Rule 83.5.2(c), the law firm of Greenberg Traurig, LLP and its attorneys

of record in the above-captioned action, namely Mark A. Berthiaume, Nicholas A. Insogna and

Angela C. Bunnell, hereby move for leave to withdraw their appearances entered on behalf of the

Defendant, Tanmaya Kabra. As the Court is aware, the law firm of Hinckley Allen, namely

attorney Michael J. Connolly, has entered an appearance on behalf of Mr. Kabra and intends to

proceed as Mr. Kabra’s successor counsel.

           By emails dated November 4, 2020, the undersigned counsel have requested the assent to

this motion of both Defendant, Tanmaya Kabra, and the Government, through Assistant United

States Attorney Christopher Looney; all parties have given their assent.

          A proposed order is being submitted concurrently herewith.

Dated: November 5, 2020                                       Respectfully Submitted,

                                                       GREENBERG TRAURIG, LLP

                                                       By

                                                       /s/ Mark A. Berthiaume

                                                  1
         Case 1:19-cr-10335-DJC Document 119 Filed 11/05/20 Page 2 of 2




                                                    Mark A. Berthiaume (BBO #041715)
                                                    E-mail: berthiaumem@gtlaw.com
                                                    Nicholas A. Insogna (BBO # 568924)
                                                    E-mail: insognan@gtlaw.com
                                                    Angela C. Bunnell (BBO #690429)
                                                    E-mail: bunnella@gtlaw.com
                                                    GREENBERG TRAURIG, LLP
                                                    One International Place, 20th Floor
                                                    Boston, MA 02110
                                                    (617) 310-6000
                                                    (617) 310-6001 (fax)



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2020, I electronically filed the foregoing document

with the United States District Court, District of Massachusetts by via the CM/ECF system. I

further certify that on November 5, 2020, I served a copy of the foregoing document on all parties

or their counsel.


                                             /s/ Mark A. Berthiaume
                                             Mark A. Berthiaume




                                                2
